DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 4/26/2021. As directed by the amendment, claims 3, 6, 16 and 27 were canceled, claims 1-2, and 14-15 were amended, and claim 28 (the last claim of the claim set filed 4/26/2021 is numbered “27”, however because claim 27 was previously canceled in the claim set filed 10/2/2020, it appears this was a typographical error and should instead read --claim 28--. Therefore, hereinafter the written claim 27 will be referenced as claim 28) was added. Thus, claims 1-2, 4-5, 7-15, 17-26 and 28 are pending for this application.  
 
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the roll motor being joined directly to the occupant support and being located directly behind the rear of the occupant support” (claim 1), and “the roll motor mounted on the pitch frame and directly mounted to and operably rotating the occupant support so as to rotate the occupant support such that the roll axis passes through the occupant support between a front and a rear of the occupant support” (claims 14 and 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
 Claims 1 and 27 are objected to because of the following informalities:  
Regarding claim 1, “pivoting motor” in line 12 should read --pivoting motors-- in order to correct the typographical error.
Regarding claim 27, as mentioned above, claim 27 was previously canceled yet a new claim 27 was added. It appears this was a typographical error, and should instead read --claim 28--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  Claims 1-2, 4-5, 7-15, 17-26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites “the roll motor being joined directly to the occupant support and being located directly behind the rear of the occupant support”, however Fig. 3-5 clearly show that the roll motor (27) is directly joined to the gear mechanism (28) and the roll frame (18). The specification does not provide guidance regarding this issue (no mention of direct mounting to the occupant support, or what the definition of “direct” is in this context). Therefore, the claim is rejected for new matter.
Regarding claims 14 and 28, claims 14 and 28 recite “the roll motor mounted on the pitch frame and directly mounted to and operably rotating the occupant support so as to rotate the occupant support such that the roll axis passes through the occupant support between a front and 
The remaining claims are rejected due to dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-15, 17-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Regarding claims 1, the phrase “the roll motor being joined directly to the occupant support and being located directly behind the rear of the occupant support” is unclear how the roll motor can be directly joined to and directly behind the occupant support, yet is able to rotate the roll frame. For the purpose of examination, the examiner has interpreted the claim to read “the roll motor being joined directly to the roll frame and being located directly behind the rear of the roll frame”.

 Claim 1 recites the limitations "the rear of the occupant support” in line 14 and “the front” in line 15".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, “a roll frame and occupant support rotatably connected to the pitch frame” is unclear whether the roll frame, occupant support, or both the roll frame and occupant support is/are rotatably connected to the pitch frame. For the purpose of examination, the examiner has interpreted the claim to read that both the roll frame and occupant support are rotatably connected to the pitch frame.
Additionally, the phrase “roll motor…directly mounted to and operably rotating the occupant support” is unclear how the roll motor can be “directly mounted” to the occupant support given that there is a roll frame between the occupant support and the motor (it appears the motor would be “directly” mounted to the roll frame, not the occupant support, as shown in Fig. 2-5 of the Drawings). For the purpose of examination, the examiner has interpreted the claimed limitation to read “roll motor…directly mounted to and operably rotating the roll frame”.
Furthermore, the phrase “a roll axis passes through the occupant support between a front and a rear of the occupant support” is unclear how the axis can pass through the occupant support yet also be between a front and rear of the occupant support. For the purpose of examination, the examiner has interpreted the limitation to read “a roll axis passes through a front and a rear of
Regarding claims 14 and 28, the phrase “directly mounted to and operably rotating” is unclear, as the phrase “operably rotating” suggests a method step, yet the claim is directed to an apparatus. For the purpose of examination, the examiner has interpreted the claimed limitation to read “directly mounted to and configured to rotate”.
Regarding claim 28, the phrase “roll motor…directly mounted to and operably rotating the occupant support” is unclear how the roll motor can be “directly mounted” to the occupant support given that there is a roll frame between the occupant support and the motor (it appears the motor would be “directly” mounted to the roll frame, not the occupant support, as shown in Fig. 2-5 of the Drawings). For the purpose of examination, the examiner has interpreted the claimed limitation to read “roll motor…directly mounted to and operably rotating the roll frame”.
Additionally, the phrase “the improvement comprising: (a) a roll motor mounted on the pitch frame and mounted directly to the occupant support; the roll motor operably rotating the occupant support about a roll axis passing from front to rear through the occupant support” in lines 5-7 is unclear as to what features applicant is positively claiming (“the pitch frame” and “the occupant support” are in both the preamble and the body of the claim, therefore it is unclear whether applicant is positively claiming these features or not, and if these features are being positively claimed, are the remaining features in the preamble also being positively claimed).
The remaining claims are rejected due to dependence on a rejected base claim. 

Claim Rejections - 35 USC § 102
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher (US 2014/0087340).
Regarding claim 28, as best understood, Maher discloses (Fig. 2) an improved multi-dimensional rotation apparatus including an occupant support (chair 202) with a roll frame (frame 221) adapted for an occupant and mechanical structure, including interconnected yaw and pitch frames (pitch frames 220, yaw frame 211 and the horizontal frame attached to 211), for rotating the occupant support about a yaw axis (206) and a pitch axis (204), respectively, the improvement comprising: (a) a roll motor (motor 230) mounted on the pitch frame (mounted on roll frame 221, which is mounted on pitch frame 220, therefore indirectly mounted) and mounted directly to the occupant support (via shaft 226 mounted to occupant support 202); the roll motor operably rotating the occupant support about a roll axis passing from front to rear through the occupant support (axis 224).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456) and Maher (US 2014/0087340).
Regarding claim 1, as best understood, Epley discloses (Fig. 1) a multi-dimensional rotation and translation apparatus comprising:
(a) an occupant support including a roll frame (truss frame 14) and occupant chair (chair
46); 
(b) an interconnected framework (truss frame 14 and oval frame 18) having the occupant support connected thereto and capable of pivoting the occupant support about any of three mutually orthogonal axes (orthogonal axes A1, A2, and A3, see Fig. 1); including a roll frame (frame 14) associated with a roll axis (A1) to rotate the occupant support; the framework also 
(c) pivoting motors (motors 22, 26 and 33) engaged with the framework and selectively operable to pivot the occupant support about any of the three axes (motor 22 rotates support about axis A1, motor 26 rotates about axis A2, and motor 33 rotates about axis A3); 
Epley does not disclose the occupant support (which includes both the roll frame and occupant chair) being located within both the pitch frame and the yaw frame to rotate the occupant support. However, Guy teaches (Fig. 1-2) an interconnected framework (comprising inner ring 29, outer ring 26, and azimuth ring 23) having the occupant support connected thereto (chair 30 connected to inner ring 29) and capable of pivoting the occupant support about any of three mutually orthogonal axes (axes defined through motors 34, 35, 36), including a roll frame (inner ring 29) associated with a roll axis to rotate the occupant support (page 2 lines 86-93); the framework also having a pitch frame (outer ring 26) associated with a pitch axis (page 2 lines 86-93) and a yaw frame (azimuth ring 23) associated with a yaw axis with the occupant support and roll frame being located within both the pitch frame and the yaw frame to rotate the occupant support (see Fig. 1-2 and page 2 lines 85-93).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotation means of Epley with the rotation means of Guy such that the occupant support (which includes both the roll frame and occupant chair) being located within both the pitch frame and the yaw frame to rotate the occupant support, as taught by Guy, for the purpose of providing a framework of a more compact design that is reduced in weight yet maintains sufficient strength for rotation in all axes (page 2 
Modified Epley discloses pivoting motors including a roll motor (roll motor 22 of Epley, or roll motor 34 of Guy) being joined directly to the occupant support (see connection between roll motor 34 of Guy and roll frame 29 of Guy in Fig. 1-2 of Guy), but does not disclose the roll motor being located directly behind the rear of the occupant support such that the roll axis passes from the rear to the front through the occupant support.
However, Maher teaches (Fig. 1-2) a roll motor joined directly to the occupant support (joined directly, via gearbox 227, to roll frame 221 and occupant chair 202) with the roll motor being located directly behind the rear of the occupant support such that the roll axis passes from the rear to the front through the occupant support (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the roll motor of Epley/Guy to be located directly behind the rear of the occupant support such that the roll axis passes from the rear to the front through the occupant support, as taught by Maher, for the purpose of allowing for continuous rotation in a single rotational direction indefinitely, without any imitation on the rotation number of rotations (paragraph [0058] Maher), since rearrangement 
Regarding claim 2, modified Epley discloses the framework is constructed whereby that the three mutually orthogonal axes intersect at the occupant support (see intersection of axes shown in Fig. 1-2 of Guy).
Regarding claim 12, modified Epley discloses the apparatus includes an opaque cover (hemispheroid screen 50) removably positioned about a portion of the framework to control viewing of an environment surrounding the apparatus by an occupant of the occupant support during movement of the framework (Col. 12 lines 6-18).

Claim(s) 14-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456).
Regarding claim 14, as best understood, Epley discloses (Fig. 1-3) a multi-dimensional rotation and translation apparatus comprising:
(a) a base frame (base 12); 
(b) a yaw frame (18) rotatably connected to the base frame to enable rotation about a yaw axis (A2); 
(c) a yaw motor (28) engaged between the base frame and the yaw frame and operable to rotate the yaw frame about the yaw axis; 
(d) a pitch frame (frame structure within which seat 46 is received and surrounded by frame 18, see Fig. 1) rotatably connected to the yaw frame (18) to enable rotation about a pitch axis (seat 46 is rotatable relative to frame 18, therefore the frame structure surrounding the seat is also rotatable relative to the yaw frame, see Col. 8 lines 35-43); 

(f) a roll frame (14) and occupant support (seat 46) rotatably connected to the pitch frame to enable rotation of the occupant support about a roll axis (A1); 
(g) a roll motor (22) (Col. 6 lines 31-36); 
Epley does not disclose the roll motor is mounted on the pitch frame and directly mounted to and operably rotating the roll frame so as to rotate the occupant support such that the roll axis passes through the occupant support between a front and a rear of the occupant support. However, Guy teaches (Fig. 1-2) an interconnected framework (comprising inner ring 29, outer ring 26, and azimuth ring 23) having the occupant support connected thereto (chair 30 connected to inner ring 29) and capable of pivoting the occupant support about any of three mutually orthogonal axes (axes defined through motors 34, 35, 36), including a roll frame (inner ring 29) associated with a roll axis to rotate the occupant support (page 2 lines 86-93); the framework also having a pitch frame (outer ring 26) associated with a pitch axis (page 2 lines 86-93) and a yaw frame (azimuth ring 23) associated with a yaw axis with the roll motor is mounted on the pitch frame (motor 36 mounted, indirectly, to pitch frame 26) and directly mounted to and operably rotating the roll frame (page 2 lines 95-105) so as to rotate the occupant support such that the roll axis passes through the occupant support between a front and a rear of the occupant support (see Fig. 1-2 and page 2 lines 85-93).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotation means of Epley with the rotation means of Guy such that the roll motor is mounted on the pitch frame and directly mounted to and operably rotating the roll frame so as to rotate the occupant support such that the 
Regarding claim 15, Epley/Guy discloses the yaw frame, pitch frame, roll frame, and occupant support frame being sized and interconnected whereby that the yaw axis, the pitch axis, and the roll axis intersect near the occupant support (see intersection of axes shown in Fig. 1-2 of Guy).
Regarding claim 23, Epley discloses an opaque cover (hemispheroid screen 50) removably positioned about at least a portion of the occupant support to control viewing of an environment surrounding the apparatus by an occupant of the occupant support during movement of the occupant support (Col. 12 lines 6-18).
 
  
  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340), and further in view of Schlusselberger (US 2014/0087334) and Naganuma (US 7,691,073).
Regarding claim 4, modified Epley discloses a framework, but does not disclose an elongated translation frame having the framework engaged therewith to enable linear translation of the entire interconnected framework along the translation frame; and a translation motor engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame. However, Schlusselberger teaches (Fig. 6-7) an elongated translation frame (comprising vertical guide 34 and horizontal carriage guide 35) having the framework engaged therewith (carriage 33 engaged with translation frame components) to enable linear translation of the entire interconnected framework along the translation frame (paragraphs [0065] and [0078]). While it appears a driving means is provided to allow for the horizontal transversal disclosed by Schlusselberger (see paragraphs [0065] and [0073]), Schlusselberger is silent regarding a translation motor engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame. However, Naganuma teaches (Fig. 2 and 6) a rotating and traversing chair comprising a frame work (including revolving section B) and an elongated translation frame (board 11), and includes translation motor (motor 19) engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame (Col. 15 lines 48-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framework of modified Epley to include disclose an elongated translation frame having the framework engaged therewith to 
Regarding claim 5, modified Epley discloses the translation frame (horizontal guide 35 Schlusselberger Fig. 7) is positioned along a horizontal axis (axis 5 of Schlusselberger) to enable horizontal translation of the framework (paragraph [0078]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over over Epley (US 7,559,766) in view of Guy (US 1,393,456), and further in view of Schlusselberger (US 2014/0087334) and Naganuma (US 7,691,073).
Regarding claim 24, modified Epley discloses a framework, but does not disclose an elongated translation frame having the framework engaged therewith to enable linear translation of the entire interconnected framework along the translation frame; and a translation motor engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame. However, Schlusselberger teaches (Fig. 6-7) an elongated translation frame (comprising vertical guide 34 and horizontal carriage guide 35) having the framework engaged therewith (carriage 33 engaged with translation frame components) to enable linear translation of the entire interconnected framework 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framework of modified Epley to include disclose an elongated translation frame having the framework engaged therewith to enable linear translation of the entire interconnected framework along the translation frame, as taught by Schlusselberg, for the purpose of allowing for an additional degree of spatial movement of a user, thereby improving customization of therapy; and to include a translation motor engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame, as taught by Naganuma, for the purpose of providing a controllable driving mechanism to control translation of the framework along the translation frame to enhance user adjustability and improve user outcome.
Regarding claim 25, modified Epley discloses the translation frame (horizontal guide 35 Schlusselberger Fig. 7) is positioned along a horizontal axis (axis 5 of Schlusselberger) to enable horizontal translation of the framework (paragraph [0078]).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456) and Maher (US 2014/0087340), and further in view of Wood (US 7,651,224).
Regarding claim 7, modified Epley discloses an elongated occupant support frame (frame connecting occupant support 30 to frame 29 of Guy) engaged with the framework and having the occupant support positioned therealong (see Fig. 1 of Guy), but does not disclose that the support is adjustably positioned therealong. 
However, Wood teaches (Fig. 9) a support (patient chair 10) engaged with an elongated support frame (vertical and horizontal trackes shown in Fig. 9) wherein the support is adjustably positioned therealong (Fig. 9 and Col. 9 lines 29-41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated occupant support frame of modified Epley such that the occupant support is adjustably positioned therealong, as taught by Wood, for the purpose of allowing height adjustability to improve patient customization and to allow for the framework to be used for motion sickness desensitization (Col. 10 lines 25-34 Wood).
 
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), and further in view of Wood (US 7,651,224).
Regarding claim 7, modified Epley discloses an elongated occupant support frame (frame connecting occupant support 30 to frame 29 of Guy) engaged with the framework and having the 
However, Wood teaches (Fig. 9) a support (patient chair 10) engaged with an elongated support frame (vertical and horizontal trackes shown in Fig. 9) wherein the support is adjustably positioned therealong (Fig. 9 and Col. 9 lines 29-41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated occupant support frame of modified Epley such that the occupant support is adjustably positioned therealong, as taught by Wood, for the purpose of allowing height adjustability to improve patient customization and to allow for the framework to be used for motion sickness desensitization (Col. 10 lines 25-34 Wood).
Regarding claim 17, modified Epley discloses the roll frame (frame 29) is elongated (see Fig. 1 of Guy) and the occupant support (chair 30) is positioned therealong (see Fig. 1-2 of Guy), but does not disclose the occupant support adjustably positioned therealong (see above).
However, Wood teaches (Fig. 9) a support (patient chair 10) engaged with an elongated support frame (vertical and horizontal tracks shown in Fig. 9 and Col. 9 lines 29-41) wherein the support is adjustably positioned therealong (see Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated occupant support frame of modified Epley such that the occupant support is adjustably positioned therealong, as taught by Wood, for the purpose of allowing height adjustability to improve patient customization and to allow for the framework to be used for motion sickness desensitization (Col. 10 lines 25-34 Wood).

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340) and Wood (US 7,651,224), and further in view of Edwards (US 4,240,623).
Regarding claim 8, modified Epley discloses an occupant support frame, but does not disclose a counterweight adjustably positioned along the occupant support frame in spaced relation to the occupant support to thereby counterbalance the position of the occupant support with an occupant present. 
However, Edwards teaches (Fig. 1-2) a counterweight (15) adjustably positioned along the occupant support frame (12) in spaced relation to the occupant support to thereby counterbalance the position of the occupant support (13) with an occupant present (“moveable (FIG. 2) between a position wherein its center of gravity is nearly adjacent to the pivotal axis 11 and a position outwardly therefrom to compensate for the weight of the swing seat occupant”, see Col. 2 lines 36-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupant support frame of modified Epley to include a counterweight, as taught by Edwards, for the purpose of reducing likelihood of injury to the occupant and observers around the occupant (Col. 1 lines 26-28 Edwards).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), and Wood (US 7,651,224), and further in view of Edwards (US 4,240,623).

However, Edwards teaches (Fig. 1-2) a counterweight (15) adjustably positioned along the occupant support frame (12) in spaced relation to the occupant support to thereby counterbalance the position of the occupant support (13) with an occupant present (“moveable (FIG. 2) between a position wherein its center of gravity is nearly adjacent to the pivotal axis 11 and a position outwardly therefrom to compensate for the weight of the swing seat occupant”, see Col. 2 lines 36-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framework of modified Epley to include a counterweight, as taught by Edwards, for the purpose of reducing likelihood of injury to the occupant and observers around the occupant (Col. 1 lines 26-28 Edwards).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340),  Wood (US 7,651,224), Edwards (US 4,240,623), and further in view of Interacoustics (“How to secure the patient in the TRV Chair – Interacoustics”, February 6, 2017, https://www.youtube.com/watch?v=OmzRZdFGYmw).
Regarding claim 9, modified Epley reference discloses an occupant support frame and discloses that the frame device can be combined with goggles to be worn by a user for vestibular testing (Col. 12 lines 3-6 Epley), but does not disclose a gaze bar adjustably positioned along the 
However, Interacoustics teaches a gaze bar (bar with red cushions that applicant places head between, see Image A below, timecode 0:58) adjustably positioned along the occupant support frame (includes adjustment screws to lock bar in vertical position, and head straps to lock horizontal position, see Image B below, timecode 1:07) to enable alignment thereof with eyes of an occupant of the occupant support (red cushion portions of frame are aligned with eyes, see Image B below) whereby the occupant is able to focus on the gaze bar (before the occupant’s head is strapped to the gaze bar, applicant is “able” to focus on the gaze bar).

    PNG
    media_image1.png
    638
    1283
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Epley to include a gaze bar, as taught by Interacoustics, for the purpose of improving patient security during use of the apparatus, as well as to ensure the goggles remain fixed to a user’s head.
[AltContent: textbox (Image A)]



    PNG
    media_image2.png
    746
    1284
    media_image2.png
    Greyscale

[AltContent: textbox (Image B)]

  	Regarding claim 10, Interacoustics discloses the gaze bar is movable along the occupant support so as to move the gaze bar between being in view of the occupant (when occupant is seated and the gaze bar is not strapped to occupant as shown in Image A, the gaze bar is in view of occupant, e.g. when occupant moves head and looks upward) and outside the view of occupant (when occupant is seated and gaze is strapped as shown in Image B, the gaze bar is out of view of occupant).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Wood (US 7,651,224), Edwards (US 4,240,623), and further in view of Interacoustics (“How to secure the patient in the TRV Chair – Interacoustics”, February 6, 2017, https://www.youtube.com/watch?v=OmzRZdFGYmw).
Regarding claim 19, modified Epley reference discloses a roll frame, serving as an occupant support frame, and discloses that the frame device can be combined with goggles to be worn by a user for vestibular testing (Col. 12 lines 3-6 Epley), but does not disclose a gaze bar adjustably positioned along the roll frame to enable alignment thereof with eyes of an occupant of the occupant support.
[AltContent: textbox (Image A)]
    PNG
    media_image1.png
    638
    1283
    media_image1.png
    Greyscale
However, Interacoustics teaches a gaze bar (bar with red cushions that applicant places head between, see Image A below, timecode 0:58) adjustably positioned along an occupant support frame (includes adjustment screws to lock bar in vertical position, and head straps to lock horizontal position, see Image B below, timecode 1:07) to enable alignment thereof with eyes of an occupant of the occupant support (red cushion portions of frame are aligned with eyes, see Image B below).

[AltContent: textbox (Image B)]
    PNG
    media_image2.png
    746
    1284
    media_image2.png
    Greyscale
 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Epley to include a gaze bar, as taught by Interacoustics, for the purpose of improving patient security during use of the apparatus, as well as to ensure the goggles remain fixed to a user’s head.
  	Regarding claim 20, Interacoustics discloses the gaze bar is movable along the occupant support so as to move the gaze bar between being in view of the occupant (when occupant is seated and the gaze bar is not strapped to occupant as shown in Image A, the gaze bar is in view of occupant, e.g. when occupant moves head and looks upward) and outside the view of occupant (when occupant is seated and gaze is strapped as shown in Image B, the gaze bar is out of view of occupant).
  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340), Wood (US 7,651,224), and further in view of Richard-Vitton (US 8,066,651).

However, Richard-Vitton teaches (Fig. 1) an examination chair comprising a footrest (9) adjustably positioned along the occupant support frame (adjustably positioned along frame 20 via apertures O1 and fingers D1 to adjust the angle of inclination relative to frame 20, see Col. 5 lines 20-25) in spaced relation to the occupant support (can be moved relative to seat 10 which is attached to frame 20) to thereby accommodate the size of an occupant of the occupant support
(Col. 5 lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footrest of Epley to be adjustably postioned along the occupant support frame, as taught by Richard-Vitton, for the purpose of allowing for a degree of adjustment that is sufficient for matching them to the size and the anatomy of each patient (Col. 5 lines 34-36 Richard-Vitton).
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Wood (US 7,651,224), and further in view of Richard-Vitton (US 8,066,651).
Regarding claim 22, modified Epley discloses a footrest positioned along the roll frame, serving as the occupant support frame (footrest mounted to seat 46 shown in Fig. 1 Epley), but does not disclose the footrest is adjustably positioned along the roll frame in spaced relation to the occupant support to thereby accommodate the size of an occupant of the occupant support.

(Col. 5 lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footrest of Epley to be adjustably postioned along the roll frame, as taught by Richard-Vitton, for the purpose of allowing for a degree of adjustment that is sufficient for matching them to the size and the anatomy of each patient (Col. 5 lines 34-36 Richard-Vitton).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340), and further in view of MacDougall (US 2005/0099601).
Regarding claim 13, modified Epley discloses the frame device can be combined with goggles to be worn by a user for vestibular testing (Col. 12 lines 3-6 Epley), but does not disclose the apparatus further includes a light source positioned in spaced relation to an occupant of the occupant support; the light source being controlled to radiate light toward the occupant having a color selected to cause a selected neural reaction in the occupant. 
However, MacDougall teaches (Fig. 5b) a vestibular testing goggle having a light souce (LED 24) positioned in spaced relation to an occupant of the occupant support (position of LED 24 can be adjusted by clinician, see paragraph [0042]); the light source being controlled to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Epley to include a light source, as taught by MacDougall, for the purpose of providing stimulus to a user in an occluded system thereby improving the vestibular testing system (paragraph [0042] MacDougall).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Wood (US 7,651,224), Edwards (US 4,240,623), and Interacoustics (“How to secure the patient in the TRV Chair – Interacoustics”, February 6, 2017, https://www.youtube.com/watch?v=OmzRZdFGYmw), and further in view of MacDougall (US 2005/0099601).
Regarding claim 21, Epley/Interacoustics reference discloses the gaze frame and discloses the apparatus can be combined with goggles to be worn by a user for vestibular testing (Col. 12 lines 3-6 Epley), but does not disclose the apparatus further includes a light source positioned on the gaze bar in spaced relation to an occupant of the occupant support; the light source being controlled to radiate light toward the occupant having a color selected to cause a selected neural reaction in the occupant. 
However, MacDougall teaches (Fig. 5b) a vestibular testing goggle having a light source (LED 24) positioned in spaced relation to an occupant of the occupant support (position of LED 24 can be adjusted by clinician, see paragraph [0042]); the light source being controlled to 
Regarding the limitation “light source positioned on the gaze bar”, because the goggles of the modified Epley are positioned on the gaze bar (gaze bar secured around goggles), and because the light source of MacDouglall is integrated into the vestibular testing goggles, one of ordinary skill in the art would find it obvious to integrate the light source of MacDougall into the goggles of modified Epley and thereby position the light source on the gaze bar for the purpose of reducing the amount of components required, since the goggles act as the interface for the light to reach the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Epley/Interacoustics to include a light source, as taught by MacDougall, for the purpose of providing stimulus to a user in an occluded system thereby improving the vestibular testing system (paragraph [0042] MacDougall).
 
 Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456) and Schlusselberger (US 2014/0087334) and Naganuma (US 7,691,073) and further in view of Tran (FR 2982483. References made hereinafter are to an attached machine-translation of Tran).
Regarding claim 26, modified Epley discloses the translation frame is positioned along a horizontal axis to enable horizontal translation of the base frame (horizontal carriage guide 35 of Schlusselberger provides for translation of base frame 34 in horizontal direction), but is silent 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Epley to include a vertical translation frame to enable vertical translation of the base frame, as taught by Tran, for the purpose of improving detection of vestibular disorders by providing vertical movement to the user (page 2 paragraph 3 machine translated copy).
 
 Response to Arguments
 Applicant's arguments filed 4/26/2021 have been fully considered.
Applicant’s amendments to overcome rejection under 35 USC 112(b) have been considered, and rejections have been withdrawn. However, the amendments made have resulted in new rejections under 35 USC 112(b), therefore the claims stand rejected under 35 USC 112(b) (see full rejections above).
 Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the additional references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that the prior art of record (particularly Guy reference) does not disclose that the roll motor is directly joined to the occupant support (see page 10 paragraph 5 of Remarks), it is unclear what applicant means by “directly joined”, as in the case 
Applicant’s arguments regarding the allowability of dependent claims have been considered but are moot because all independent claims are rejected. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                            
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785